2022 IL App (1st) 210673-U
                                                                              FIFTH DIVISION
                                                                              MARCH 31, 2022


                                         No. 1-21-0673

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

NATHSON FIELDS,                                 )     Appeal from the
                                                )     Circuit Court of
            Plaintiffs-Appellant,               )     Cook County.
                                                )
      v.                                        )     No. 20 CH 2039
                                                )
COOK COUNTY STATE’S ATTORNEY’S                  )
OFFICE,                                         )     Honorable
                                                )     Caroline K. Moreland,
            Defendants-Appellee.                )     Judge Presiding.
______________________________________________________________________________

       JUSTICE CUNNINGHAM delivered the judgment of the court.
       Justices Hoffman and Connors concurred in the judgment.

                                           ORDER

¶1     Held: The trial court’s judgment denying the plaintiff’s motion for summary judgment
             and granting the defendant’s motion for summary judgment is vacated and the
             matter is remanded for an in camera review.

¶2     On January 11, 2020, the plaintiff-appellant, Nathson Fields, filed a Freedom of

Information Act (Act) (5 ILCS 140/1 et. seq. (West 2018)) request with the Cook County State’s

Attorney’s Office for all information, including forms, related to approval of all victim/witness

relocation requests. On February 7, 2020, the Cook County State’s Attorney’s Office presented its

response to Mr. Fields’ Freedom of Information Act request, providing monthly expense reports
No. 1-21-0673

and withholding some categories of information based on its interpretation of exemptions under

the Act to which it believed it was entitled. On February 19, 2020, Mr. Fields filed a complaint in

the circuit court of Cook County, alleging that the Cook County State’s Attorney’s Office did not

meet its burden of proving that the withheld records were exempt from disclosure under the Act.

The parties filed cross-motions for summary judgment on the issue. On June 2, 2021, the circuit

court denied Mr. Field’s motion for summary judgment and granted the Cook County State’s

Attorney’s motion for summary judgment. On appeal, Mr. Fields argues that the Cook County

State’s Attorney’s Office did not meet its burden to show that the withheld categories were exempt.

For the reasons that follow, we vacate the judgment of the circuit court of Cook County and remand

the case to the circuit court for further proceedings in accordance with this order.

¶3                                       BACKGROUND

¶4     On January 11, 2020, Mr. Fields filed a request under the Act, upon the Cook County

State’s Attorney’s Office, asking for: “all approved Victim/Witness Relocation Request Approval

Forms or other such forms submitted to obtain relocation compensation for a witness. You may

redact witness names and personal information.” On February 7, 2020, the Cook County State’s

Attorney’s Office submitted its response to Mr. Fields’ request. That submission was in the form

of monthly expense reports for the Victim/Witness Relocation program between the years of 1999

and 2019. Examples of the information provided in response to the Freedom of Information Act

request were: the monthly monetary amounts spent on hotel expenses, moving expenses, and

security deposits. Notably, the Cook County State’s Attorney’s disclosure stated that it did not

include any information regarding the following: (1) case name; (2) case number; (3) relocation

number; (4) date of entry; (5) emergency or not; (6) name of victim/ witness; (7) names of others

including family members; (8) Assistant State’s Attorney (ASA) requester; (9) Victim Witness

                                                -2-
No. 1-21-0673

personnel assigned; (10) victim/witness address; (11) victim/witness phone number; (12)

victim/witness date of birth; (13) victim/witness gender; (14) victim/witness race; (15)

victim/witness primary language; (16) victim/witness social security number; (17) victim/witness

license plate number/vehicle identification number; (18) victim/witness income; (19)

victim/witness public aid and Section 8 information; (20) approval; (21) any check/cash fee

amount paid; (22) emergency living expenses paid; (23) hotel expenses paid; (24) moving

expenses paid; (25) rent monies paid; (26) security deposit monies paid; and (27) transportation

monies paid via the program. The Cook County State’s Attorney’s Office asserted that the

foregoing categories fell into various exemptions under section 7 of the Act (5 ILCS 140/7 (West

2018)) and were thus, exempt from disclosure.

¶5     Mr. Fields then filed a complaint in the circuit court of Cook County, alleging that the Cook

County State’s Attorney’s Office was in violation of the Act when it withheld, without adequate

explanation, the following categories: (1) case name; (2) case number; (3) relocation number; (4)

date of entry; (5) ASA requester; (6) approval; (7) check/cash fee amount paid; (8) emergency

living expenses paid; (9) hotel expenses paid; (10) moving expenses paid; (11) rent monies paid;

(12) security deposit monies paid; and (13) transportation monies.

¶6     The Cook County State’s Attorney’s Office answered Mr. Fields’ complaint by asserting

four affirmative defenses under sections 7(1)(c), 7(1)(d)(i), 7(1)(d)(iv), and 7(1)(d)(vi) of the Act.

Specifically, the Cook County State’s Attorney’s Office averred that the withheld categories fell

under the exemptions of: (1) unwarranted invasion of personal privacy; (2) interference with

pending or actually and reasonably contemplated law enforcement proceedings conducted by any

law enforcement or correctional agency that is the recipient of the request; (3) disclosure would

reveal the identity of a confidential source; or (4) would endanger the life or physical safety of law

                                                -3-
No. 1-21-0673

enforcement personnel or any other person, respectively. 5 ILCS 140/7(1)(c), 7(1)(d)(i),

7(1)(d)(iv), 7(1)(d)(vi) (West 2018). In conjunction with its answer, the Cook County State’s

Attorney’s Office filed two affidavits from two employees, one from Lori Smith, the director of

the Victim Witness Program, and the other from Martha Jimenez, the supervisor of Municipal

Litigation and the Freedom of Information Act officer for the Cook County State’s Attorney’s

Office.

¶7        The affidavit of Lori Smith gave a detailed description of her role in the Victim Witness

Program and the Victim/Witness Relocation Program Unit. It stated that the Victim/Witness

Relocation Program Unit coordinates relocation for victims or witnesses in cases in which those

individuals are facing an imminent threat of danger to themselves, their family, or their property.

The relocation process begins when a victim or witness has been threatened. Once, the victim or

witness files a police report, the Assistant State’s Attorney assigned to the original charged

criminal case refers the threatened individual to the Victim/Witness Program. Ms. Smith’s

affidavit explained that the victim or witness must first secure a residence; then, the

Victim/Witness Relocation Program Unit sends money directly to the landlord, hotel, or

reimburses the victim or witness upon receiving receipts regarding the expenses such as gas or an

apartment. The individuals within the relocation program are victims or witnesses who either

received a direct threat from the defendant in the charged case or are a confidential source or

witness in a high-profile case. Lori Smith’s affidavit attested that, in response to Mr. Fields’ request

under the Act, she performed the search herself with the assistance of the information technology

unit of the Cook County State’s Attorney’s Office. She stated by affidavit, that she provided

monthly expense reports from January 1999 to November 2019, which included the following

categories: check/cash fee; emergency living expenses; hotel expenses; moving expenses; rent;

                                                 -4-
No. 1-21-0673

security deposit; and transportation. The affidavit did not mention any exemptions or withholding

of information pursuant to any exemptions.

¶8     The affidavit of Martha Jimenez stated that she oversaw the day-to-day handling of

requests made pursuant to the Act and, in particular, handled the request of Mr. Fields in this case.

The affidavit attested that she instructed Ms. Smith to produce monthly expense reports and

withhold information which could be a personal identifier or could become a personal identifier in

conjunction with the other information requested. Ms. Jimenez stated that she made that decision

based on sections 7(1)(b), 7(1)(c), 7(1)(d)(i), 7(1)(d)(iv), and 7(1)(d)(vi) of the Act. 5 ILCS

140/7(1)(b), 7(1)(c), 7(1)(d)(i), 7(1)(d)(iv), 7(1)(d)(vi) (West 2018). The affidavit did not state

how the withheld categories of information fit within the exemptions identified.

¶9     On June 9, 2020, Mr. Fields filed a motion for summary judgment arguing that the withheld

information should be released and that the Cook County State’s Attorney’s Office should release

an index of the withheld records, giving a description of the contents of each document withheld

and a statement regarding the basis of the exemption for each withheld document, either before or

after an in camera inspection. 1 On August 10, 2020, the Cook County State’s Attorney’s Office

filed its own motion for summary judgment, arguing that the withheld categories were properly

redacted and exempt from disclosure. The motion specifically argued that the categories of case

name; case number; date of entry; and names of Assistant State’s Attorney requesters, when




       1
           An in camera inspection or review is a procedure where the trial court reviews documents
       privately in chambers or in a courtroom, devoid of spectators, to determine if the
       documents are admissible or able to be disclosed.

                                                -5-
No. 1-21-0673

combined, allowed for the identification of victims and witnesses, thereby making them unique

identifiers under sections 7(1)(b) and 7(1)(c) of the Act.

¶ 10   The Cook County State’s Attorney’s Office’s motion for summary judgment further

claimed that since witness names are part of the court record, and therefore public information,

that someone needed only look up the public docket to match the withheld categories and

determine the particular witness who requested relocation and what financial assistance they

received. The Cook County State’s Attorney’s Office, accordingly, contended that the release of

the relocation expenses provided personal financial information when linked to a specific person.

Under those circumstances, the Cook County State’s Attorney’s Office argued that providing the

withheld information would constitute an unwarranted invasion of personal privacy, since each

witness or victim in the relocation program faces an “imminent threat” and providing any

information which undermines their security would be an invasion of their personal privacy. Under

the exemption in section 7(1)(d)(i) of the Act, the Cook County State’s Attorney’s Office asserted

that if witnesses knew that their request for relocation was made public, it would impact the

community’s and future witnesses’ willingness to work with law enforcement or law enforcement

proceedings and result in the public having no confidence in the Cook County State’s Attorney’s

Office’s ability to keep them safe. The motion argued that section 7(1)(d)(iv) of the Act applied to

Mr. Fields’ request since case number, case name, and ASA requester are uniquely linked to

witnesses who requested relocation, and in some cases, those witnesses are confidential sources.

Lastly, the motion contended that an exemption under section 7(1)(d)(vi)of the Act also applied.

It argued that that section of the Act exempts any information that would “endanger the life or

physical safety of law enforcement personnel or any other person,” because each victim or witness



                                                -6-
No. 1-21-0673

in the relocation program has been threatened and faces an imminent danger to their bodily safety,

the safety of their family, or the safety of their property.

¶ 11    On September 21, 2020, Mr. Fields filed his response to the Cook County State’s

Attorney’s cross-motion for summary judgment. In the response, Mr. Fields argued the Cook

County State’s Attorney’s Office’s evidence did not support its claims of exemption under the Act

and that its claims were vague, sweeping, and conclusory. The response stated the affidavits did

not discuss the methodology that was employed to determine which categories would be withheld.

¶ 12    On June 2, 2021, the trial court issued its order regarding the cross-motions for summary

judgment. Nothing in the record before us indicates that the court conducted a hearing on the

motions prior to its written order. The court granted the Cook County State’s Attorney’s motion

for summary judgment and denied Mr. Fields’ motion for summary judgment. The court stated

that the Cook County State’s Attorney’s Office sufficiently proved that the documents and

categories withheld from Mr. Fields’ request fell into each of the claimed exemptions. On June 11,

2021, Mr. Fields filed a notice of appeal.

¶ 13                                         ANALYSIS

¶ 14    We note that we have jurisdiction to consider this matter since Mr. Fields filed a timely

notice of appeal following the trial court’s judgment denying his motion for summary judgment

and granting the Cook County State’s Attorney’s Office’s motion for summary judgment. Ill. S.

Ct. R. 303 (eff. July 1, 2017).

¶ 15    On appeal, the issue before us is whether the trial court erred in granting summary judgment

in favor of the Cook County State’s Attorney’s Office. Mr. Fields argues that the Cook County

State’s Attorney’s Office failed to meet its burden in the trial court which would have established

that each of the withheld categories fit into the claimed exemptions under section 7 of the Act. He

                                                  -7-
No. 1-21-0673

argues that there was no evidence before the court which could establish that the withheld

information could lead to the identification of any witness, let alone in a specific case. Therefore,

he claims that the trial court erred in granting summary judgment in favor of the Cook County

State’s Attorney’s Office. He asks us to vacate that judgment and remand this case to the trial

court for further proceedings.

¶ 16   “Summary judgment is appropriate when there are no genuine issues of material fact and

the moving party is entitled to judgment as a matter of law.” Outboard Marine Corp. v. Liberty

Mutual Insurance Co., 154 Ill. 2d 90, 102 (1992). Our review of a trial court's summary judgment

ruling is de novo. Dumke v. City of Chicago, 2013 IL App (1st) 121668, ¶ 11.

¶ 17   Here, the trial court granted summary judgment on the ground that the information

withheld from Mr. Fields’ request under the Act by the Cook County State’s Attorney’s Office

was exempt. “The [Freedom of Information Act’s] purpose is to open governmental records to the

light of public scrutiny.” Day v. City of Chicago, 388 Ill. App. 3d 70, 73 (2009). “Public records

are presumed to be open and accessible under [the Act] and the exemptions are to be read

narrowly.” National Ass’n of Criminal Defense Lawyers v. Chicago Police Department, 399 Ill.

App. 3d 1, 11 (2010). “If the public body seeks to invoke one of the exemptions in section 7 as

grounds for refusing disclosure, it is required to give written notice specifying the particular

exemption claimed to authorize the denial.” Lieber v. Board of Trustees of Southern Illinois

University, 176 Ill. 2d 401, 408 (1997). If the party requesting disclosure seeks to challenge the

public body’s denial in the trial court, the burden is on the public body to prove that “the records

in question fall within the exemption it has claimed.” Illinois Education Ass’n v. Illinois State

Board of Education, 204 Ill. 2d 456, 464 (2003). “To meet this burden and to assist the trial court

in making its determination, the agency must provide a detailed justification for its claim of

                                                -8-
No. 1-21-0673

exemption, addressing the requested documents specifically and in a manner allowing for adequate

adversary testing.” (Emphasis in original.) Baudin v. City of Crystal Lake, 192 Ill. App. 3d 530,

537 (1989).

¶ 18   The trial court “shall conduct such in camera examination of the requested records as it

finds appropriate to determine if such records or any part thereof may be withheld under any

provision of this Act.” 5 ILCS 140/11(f) (West 2018). Courts of review have interpreted that

section of the Act to mean that the trial court need not conduct an in camera inspection “where the

public body meets its burden of showing that the statutory exemption applies by means of

affidavits.” Illinois Education Ass’n, 204 Ill. 2d at 469. However, affidavits alone are not sufficient

if “the public body’s claims are conclusory, merely recite statutory standards, or are too vague or

sweeping.” Illinois Education Ass’n, 204 Ill. 2d at 469.

¶ 19   In this case, the Cook County State’s Attorney’s Office in its motion for summary judgment

and affidavits emphasized the danger to witnesses and victims if their identity or any information

regarding their current location was disclosed. The affidavit from Lori Smith was very detailed in

its description of the Victim/Witness Relocation Program Unit, its process in relocating victims or

witnesses, and the imminent threat to those individuals. We note from the information that it is

abundantly clear that, if the disclosure was made in a manner that disclosed the names of witnesses

or victims and their locations, they could be in imminent danger. It is also evident that the

disclosure of information which puts these individuals in danger would erode public trust in the

law enforcement agencies involved.

¶ 20   However, while the Cook County State’s Attorney’s Office details the danger that would

come from disclosure of the identities of the witnesses or victims, it fails to make any attempt to

show the nexus between the withheld categories and the identification of the witnesses and victims

                                                 -9-
No. 1-21-0673

in the relocation program. We can divine the nexus regarding potential identification of individuals

in the program from the withheld categories of: case name; case number; date of the entry of

payment; Assistant State’s Attorney who requested the payment; and payment approval. However,

without more information, there are certain categories for which we cannot determine how sharing

the requested information would lead to identification of individuals in the program. For example,

it is unclear how disclosing the amount of money paid for various expenses without any additional

information would establish the nexus needed to reveal the identity of individuals in the program.

We note that the crux of the argument advanced by the State’s Attorney’s Office was directed to

the protection of personal identifying data which could lead to disclosing individual identities of

victims and witnesses. Our review of the affidavits proffered by the Cook County State’s

Attorney’s Office’s, in support of the various exemptions claimed for the information it withheld,

showed that they were insufficient and did not establish the required connections between the

affidavits and the withheld information. That left the trial court to speculate as to whether the

affidavits fell within the claimed exceptions. While we recognize the trial court’s inclination to

draw inferences from the affidavits provided by the State’s Attorney’s Office, given the serious

nature of the harm that could occur if identities were disclosed, the court should not rely on mere

talisman recitation of phrases such as “imminent danger” to relieve a public body of its burden to

show that the invoked exemption applies. See Illinois Education Ass’n, 204 Ill. 2d at 470 (stating

a public body may not simply state certain words or phrases as “some talisman, the mere utterance

of which magically casts a spell of secrecy over the documents at issue”). Instead, “the public body

can meet its burden only by providing some objective indicia that the exception is applicable under

the circumstances.” (Emphasis in original). Illinois Education Ass’n, 204 Ill. 2d at 470.

¶ 21   Importantly, summary judgment is only appropriate when the affidavits show with

                                               - 10 -
No. 1-21-0673

“reasonable specificity why the documents fall within the claimed exception and are sufficient to

allow adversarial testing.” Illinois Education Ass’n, 204 Ill. 2d at 470-71. That specification is

absent from the affidavits produced by the Cook County State’s Attorney’s Office in this case. The

affidavits discuss the documents and the process collectively but do not show with any specificity

how the disclosure of the categories, individually, reveal a witness’ or victim’s identity. This is

especially true of the categories which we highlighted as lacking the nexus needed for

identification and disclosure. Without reasonably detailed affidavits, the trial court should have

conducted an in camera review of the requested documents to determine whether the material fell

within the exemptions and then order any necessary redactions to the documents. Illinois

Education Ass’n, 204 Ill. 2d at 472. Stated another way, the record before us does not contain a

sufficient basis for the trial court to have disposed of the case via summary judgment. Whether the

withheld information for each and every category fell within an exemption under the Act is clearly

a material question. Therefore, granting summary judgment in favor of the Cook County State’s

Attorney’s Office was an error. Accordingly, we vacate that judgment and remand the case for

further proceeding, which will allow the trial court to consider whether the State’s Attorney’s

Office has met its burden of establishing the necessary connection between the statutory provision,

the requested information, and potential identification of protected individuals.

¶ 22   Thus, on remand, the trial court should conduct an in camera review of the documents in

question. In its review, it should consider the exemptions claimed by the Cook County State’s

Attorney’s Office and order the redaction of any information that falls under an appropriate

exemption. See Illinois Education Ass’n, 204 Ill. 2d at 472. We recommend that the trial court be

guided by two considerations. First, the court should narrowly construe the exemption when

reviewing the documents, balancing the public policy favoring open and accessible disclosure of

                                               - 11 -
No. 1-21-0673

government documents with the need to keep the individuals in the program safe in order to

maintain public confidence in the program. Second, the court should keep in mind that the burden

on the Cook County State’s Attorney’s Office must be met in accordance with established

principles of Illinois law. That burden cannot be met by merely stating the danger inherent in the

disclosure of the victims’ or witnesses’ identities as the Cook County State’s Attorney’s Office

attempted to do. While the Cook County’s State’s Attorney did not meet its burden in its affidavits,

we make no finding on whether the Cook County’s State’s Attorney’s Office would be able to do

so if they complied with Illinois precedent. That is for the trial court to decide on remand. We note

that in his complaint, Mr. Fields requested that the Cook County State’s Attorney’s Office provide

an index of withheld information. The trial court denied that request given its disposition of the

matter. However, on remand, the trial court may want to revisit that request, as an index would:

(1) detail the nature or contents of each document withheld, without disclosing the information

which the Cook County State’s Attorney’s Office asserts is exempt; and (2) contain a statement of

the exemption or exemptions claimed for each such deletion or document withheld. Such a process

might be helpful and expedient for the trial court’s review.

¶ 23   Accordingly, we vacate the trial court’s order granting summary judgment to the Cook

County State’s Attorney’s Office and denying summary judgment for Mr. Fields. We, therefore,

remand this case to the trial court to conduct an in camera inspection of the records in question,

consistent with this order.

¶ 24                                      CONCLUSION

¶ 25   For the foregoing reasons, we vacate the judgment of the circuit court of Cook County

granting the Cook County State’s Attorney’s Office’s motion for summary judgment and denying



                                               - 12 -
No. 1-21-0673

Mr. Fields’ motion for summary judgment. We remand the case to the circuit court for an in

camera review consistent with this order.

¶ 26   Vacated and remanded with directions.




                                            - 13 -